Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 9,901,076 B1) in view of Bruder (US Pub. 2017/0203222 A1).
Regarding claim 1, Tucker discloses an exercise tool for small animals, comprising: 
a rotating wheel (Fig. 1B, wheel 10) including an opening formed on a front side (Fig. 9A, wheel 10 has an opening on the front side), a wall surface portion formed on a 
a bearing holder inserted into the through hole from the back side (Fig. 2B, the front cap 30 can include an outer edge lip 32 which frictionally attaches about a front raised circular beveled ring edge 26 on the hub disc 20”); 
a bearing attached to this bearing holder (Col. 6, lines 55-59: “a pair of stainless steel double bearings 50 can sandwich about both sides of a smaller diameter opening 25 in the disc hub 20 and separated by a small bushing 54, such as a stainless steel bushing and the like”); 
a cap member coupled to the bearing holder from the front side for securing the bearing holder to the wall surface portion of the rotating wheel (Col. 2, lines 25-27: “The exercise wheel can include a separate interior convex curved front cap inside of the wheel for attachment over a central axis in the rear wall”); 
and a shaft member attached to an attachment part (Col. 6, line 66-Col. 7, line 3: “An elongated fastener 60 such as a bolt or screw can attach the wheel 10 into the top cap 72 on the main upright tube 74 of the stand 70, with a nut 65 on another side of the cap 72 and washer 56 on opposite side of the cap 72”).
However, Tucker does not disclose the shaft member having a shaft formed thereon to be press-fit and coupled to the bearing as taught by Bruder (Pg. 2, [0038], lines 1-6: “In the assembly module 16, the hub part 5 is connected to an axle component 17 so that it rotates, wherein said axle can be designed as a rigid axle. This rotatable connection of the axle component 17 to the hub part 5 of the rotating device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel, fastener, and attachment part of Tucker and use a press-fit method of attaching the axle to the attachment part for supporting the wheel of Bruder as that is an acceptable alternative for attaching a rotating member to an axle.
Regarding claim 2, Tucker as modified discloses the claimed invention in addition to the bearing holder is formed with a positioning protrusion to be fit into a positioning recess formed to the through hole of the rotating wheel (Col. 6, lines 24-27: “central hub disc portion 20 with 25 raised beveled ring edge 26, and central cylinder 22 formed through the disc portion 22 with a smaller diameter opening 25 in the central cylinder 22”).
	Regarding claim 3, Tucker as modified discloses the claimed invention in addition to the cap member is formed with an abutment portion that makes contact with the wall surface portion of the rotating wheel (Col. 6, lines 29-33: “The raised beveled ring edge 26 allows for a smooth transition between convex raised cap 30 and the back plate portion of the rear wall 16, which can be useful to keep animal hair or an animal tail from getting snagged along the outer perimeter edge of the convex curved cap 30”).
	However, Tucker does not disclose the abutment portion being formed with multiple projections that are able to make pressure contact with the wall surface portion. It would have been an obvious matter of design choice to make the different portions of the cap of whatever form or shape was desired or expedient as a cap with protrusions In re Dailey et al., 149 USPQ 47.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642